DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0182756).									Re claim 7, Lee teaches a device (Fig. 3) comprising:					a first fin (F1) extending from a substrate (110);							a plurality of second fins (F2) extending from the substrate (110);				a first epitaxial source/drain region (130A) in the first fin (F1), the first epitaxial source/drain region (130A) having a first width (SW1);							a second epitaxial source/drain region (130B) in the second fins (F2), the second epitaxial source/drain region (130B) having a second width (SW2), the first width (SW1) being less (Fig. 3, [47]) than the second width (SW2);							first fin spacers (128A) on first sidewalls of the first epitaxial source/drain region (130A) and the first fin (F1), the first fin spacers (128A) having a first spacer height (Fig. 3); and												second fin spacers (128B) on second sidewalls of the second epitaxial source/drain region (130B) and one of the second fins (F2), the second fin spacers (128B) having a second spacer height (Fig. 3), the first spacer height greater than the second spacer height (Fig. 3 clearly shows the first spacer height greater than the second spacer height).
Re claim 8, Lee teaches the device of claim 7, wherein the first epitaxial source/drain region comprises p-type dopants and the second epitaxial source/drain region comprises n-type dopants [100]. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of the following reasons.
Re claim 1, Lee teaches a device (Fig. 3) comprising:						first fins (F1) protruding from an isolation region (112);						second fins (F2) protruding from the isolation region (112);					a first fin spacer (128A) on a first sidewall of one of the first fins (F1), the first fin spacer disposed on the isolation region (112), the first fin spacer having a first spacer height (Fig. 3);											a second fin spacer (128B) on a second sidewall of one of the second fins (F2), the second fin spacer disposed on the isolation region (112), the second fin spacer having a second spacer height (Fig. 3), the first spacer height greater than the second spacer height (Fig. 3 clearly shows the first spacer height greater than the second spacer height);											a first epitaxial source/drain region (130A) on the first fin spacer (128A) and in the first fins (F1), the first epitaxial source/drain region having a first width (SW1); and		a second epitaxial source/drain region (130B) on the second fin spacer (128B) and in the second fins (F2), the second epitaxial source/drain region (130B) having a second width (SW2).
Lee does not explicitly teach the first width greater than the second width.
However, Applicant has not shown wherein the first width greater than the second width has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art.	Therefore, it would have been obvious to adjust the width of the epitaxial source/drain region so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Re claim 2, Lee teaches the device of claim 1, wherein the first epitaxial source/drain region comprises p-type dopants and the second epitaxial source/drain region comprises n-type dopants [100].
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Jeong et al. (2017/0365522).
Re claim 3, Lee teaches the device of claim 1.
Lee does not explicitly teach wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2.
Jeong teaches a semiconductor device (Fig. 4B) comprising a first fin spacer (328A) on a first sidewall of a first fin (F1), the first fin spacer having a first spacer height (H31), a second fin spacer (328B) on a second sidewall of a second fin (F2), the second fin spacer having a second spacer height (H32), wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2 ([72], “…a difference in height between the first fin insulating spacer 328A and the second fin insulating spacer 328B may range from about 1 nm to about 15 nm…”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Jeong since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Kim et al. (2019/0393347).		
Re claim 4, Lee teaches the device of claim 1.
Lee does not explicitly teach wherein the first epitaxial source/drain region has a convex top surface and the second epitaxial source/drain region has a concave top surface.
	Kim teaches a semiconductor device wherein a third epitaxial layer may have a convex upper surface [25] and a fourth epitaxial layer may have a concave upper surface [45].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of the following reasons.
Re claim 9, Lee teaches the device of claim 7. 
Lee does not explicitly teach wherein a ratio of the first width to the second width is in a range of 0.3 to 0.45.										However, Applicant has not shown wherein a ratio of the first width to the second width is in a range of 0.3 to 0.45 has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 											Therefore, it would have been obvious to adjust the ratio of the first width to the second width so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.						Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Jeong et al. (2017/0365522).
Re claim 10, Lee teaches the device of claim 7. 
Lee does not explicitly teach wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2.
Jeong teaches a semiconductor device (Fig. 4B) comprising a first fin spacer (328A) on a first sidewall of a first fin (F1), the first fin spacer having a first spacer height (H31), a second fin spacer (328B) on a second sidewall of a second fin (F2), the second fin spacer having a second spacer height (H32), wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2 ([72], “…a difference in height between the first fin insulating spacer 328A and the second fin insulating spacer 328B may range from about 1 nm to about 15 nm…”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Jeong since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Kim et al. (2019/0393347).					Re claim 11, Lee teaches the device of claim 7. 					Lee does not explicitly teach wherein the first epitaxial source/drain region has a convex top surface and the second epitaxial source/drain region has a concave top surface.
	Kim teaches a semiconductor device wherein a third epitaxial layer may have a convex upper surface [25] and a fourth epitaxial layer may have a concave upper surface [45].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of the following reasons.
	Re claim 12, Lee teaches a method (Figs. 1-5 and 10A-20B) comprising:			forming a first fin (F1) and a second fin (F1) protruding from an isolation region (112);												depositing a first dielectric layer on the first fin [49-53];					depositing a second dielectric layer on the second fin [49-53];				patterning the first dielectric layer to form first fin spacers (128A) adjacent the first fin and on the isolation region (112), the first fin spacers having a first spacer height (Fig. 3);											patterning the second dielectric layer to form second fin spacers (128B) adjacent the second fin and on the isolation region (112), the second fin spacers having a second spacer height (Fig. 3), the first spacer height greater than the second spacer height (Fig. 3 clearly shows the first spacer height greater than the second spacer height);		growing a first epitaxial source/drain region (130A) in the first fin (F1) and on the first fin spacers (128A), the first epitaxial source/drain region having a first width (SW1); and													growing a second epitaxial source/drain region (130B) in the second fin (F2) and on the second fin spacers (128B), the second epitaxial source/drain region having a second width (SW2).
Lee does not explicitly teach the first width greater than the second width.
However, Applicant has not shown wherein the first width greater than the second width has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art.	Therefore, it would have been obvious to adjust the width of the epitaxial source/drain region so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Re claim 13, Lee teaches the method of claim 12, wherein the first fin is one of a plurality of first fins protruding from the isolation region [27], and the second fin is one of a plurality of second fins protruding from the isolation region [28], the first epitaxial source/drain region grown in each of the first fins [43], the second epitaxial source/drain region grown in each of the second fins [44].
Re claim 14, Lee teaches the method of claim 12, wherein the first epitaxial source/drain region comprises p-type dopants and the second epitaxial source/drain region comprises n-type dopants [100].
Re claim 15, Lee teaches the method of claim 12, wherein the patterning the first dielectric layer and the growing the first epitaxial source/drain region are performed while masking the second dielectric layer and the second fin (Figs. 13A-15A), and wherein the patterning the second dielectric layer and the growing the second epitaxial source/drain region are performed while masking the first dielectric layer and the first fin (Figs. 16A-18A).
Re claim 16, Lee teaches the method of claim 12, wherein the patterning the first dielectric layer and the growing the first epitaxial source/drain region are performed before the patterning the second dielectric layer and the growing the second epitaxial source/drain region (Figs. 13A-15A and Figs. 16A-18A).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Jeong et al. (2017/0365522).				Re claim 17, Lee teaches the method of claim 12.
Lee does not explicitly teach wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2.
Jeong teaches a semiconductor device (Fig. 4B) comprising a first fin spacer (328A) on a first sidewall of a first fin (F1), the first fin spacer having a first spacer height (H31), a second fin spacer (328B) on a second sidewall of a second fin (F2), the second fin spacer having a second spacer height (H32), wherein a ratio of the first spacer height to the second spacer height is in a range of 1 to 2 ([72], “…a difference in height between the first fin insulating spacer 328A and the second fin insulating spacer 328B may range from about 1 nm to about 15 nm…”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Jeong since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0182756) in view of Kim et al. (2019/0393347).	
Re claim 18, Lee teaches the method of claim 12. 
wherein the first epitaxial source/drain region has a convex top surface and the second epitaxial source/drain region has a concave top surface.
Lee does not explicitly teach wherein the first epitaxial source/drain region has a convex top surface and the second epitaxial source/drain region has a concave top surface.												Kim teaches a semiconductor device wherein a third epitaxial layer may have a convex upper surface [25] and a fourth epitaxial layer may have a concave upper surface [45].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claims 5-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, Lee in view of Kim teaches the device of claim 4, 			yet remains explicitly silent to wherein the convex top surface of the first epitaxial source/drain region is raised a first raised height above first top surfaces of the first fins, the concave top surface of the second epitaxial source/drain region is raised a second raised height above second top surfaces of the second fins, and the first raised height is greater than the second raised height.
Claim 6 is objected to for at least depending from objected claim 5. 
Re claim 19, Lee in view of Kim teaches the method of claim 18, 				yet remains explicitly silent to wherein the convex top surface of the first epitaxial source/drain region is raised a first raised height above a first top surface of the first fin, the concave top surface of the second epitaxial source/drain region is raised a second raised height above a second top surface of the second fin, and the first raised height is greater than the second raised height.
Claim 20 is objected to for at least depending from objected claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/13/22